              Case 2:20-cv-01829-JAD-BNW Document 3 Filed 10/29/20 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 ARMANDO CERVANTES,                                        Case No.: 2:20-cv-01829-JAD-NJK

 4             Petitioner

 5 v.                                                             Order Dismissing Action

 6 UNITED STATES OF AMERICA,

 7             Respondent

 8

 9            Petitioner Armando Cervantes has submitted a pro se petition for writ of habeas corpus,

10 pursuant to 28 U.S.C. § 2241 1 but has failed to submit an application to proceed in forma

11 pauperis or pay the filing fee. As a result of this deficiency, this matter has not been properly

12 commenced. 2 So the court dismisses this action without prejudice to Cervantes’s ability to file a

13 new petition in a new action with either the $5.00 filing fee or a completed application to

14 proceed in forma pauperis on the proper form with both an inmate account statement for the past

15 six months and a properly executed financial certificate. 3 Petitioner at all times remains

16 responsible for properly exhausting his claims, for calculating the running of the federal

17 limitation period as applied to his case, and for properly commencing a timely filed federal

18 habeas action.

19

20

21   1
         ECF No. 1-1.
22   2
         28 U.S.C. § 1915(a)(2) and Local Rule LSR1-2.
     3
       The court further notes that the petition would be subject to dismissal for the independent
23
     reason that Cervantes did not set forth any grounds for relief on the form petition that he
     submitted.
           Case 2:20-cv-01829-JAD-BNW Document 3 Filed 10/29/20 Page 2 of 2




 1         IT IS THEREFORE ORDERED that the Clerk detach and file the petition [ECF No. 1-

 2 1].

 3         IT IS FURTHER ORDERED that the petition is DISMISSED without prejudice as set

 4 forth in this order.

 5         IT IS FURTHER ORDERED that a certificate of appealability is DENIED because

 6 jurists of reason would not find this action debatable.

 7         IT IS FURTHER ORDERED that the Clerk ENTER JUDGMENT accordingly and

 8 CLOSE THIS CASE.

 9                 Dated: October 29, 2020

10                                                           _________________________________
                                                             U.S. District Judge Jennifer A. Dorsey
11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
